 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Mark T. Esper,
 6 Secretary of the United States Army

 7                               IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9   GRACIELA CONTRERAS,                                Case No. 2:14-CV-01282-KJM-KJN
10                                 Plaintiff,           JOINT STIPULATION REGARDING
                                                        MODIFICATION TO SUMMARY JUDGMENT
11                  v.                                  BRIEFING SCHEDULE AND ORDER
12   MARK T. ESPER, SECRETARY OF THE
     U.S. ARMY,
13
                                   Defendant.
14

15

16          Plaintiff Graciela Contreras and Defendant Mark Esper, Secretary of the United States Army, by
17 and through their counsel, stipulate and respectfully request that the deadline for Defendant’s reply in

18 support of his motion for summary judgment be extended from January 11, 2019 to February 8, 2019,

19 and that the hearing be continued from February 8, 2019 to March 8, 2019. See 8/21/2018 Order [ECF

20 No. 101]. There is good cause to modify the schedule because defense counsel is scheduled to begin a

21 jury trial on January 7, 2019 with an anticipated completion date of January 23, 2019.

22          The parties, by and through their counsel, stipulate and respectfully request the following
23 modification to the current schedule:

24                                         Current               Proposed
25          Defendant’s Reply              January 11, 2019      February 8, 2019
26          Hearing                        February 8, 2019      March 8, 2019
                                                                 (Plaintiff’s counsel to appear by telephone)
27

28
     Contreras v. Esper, No. 2:14-cv-01282 KMJ-KJN (“Contreras 3”)                                    1
     JOINT STIPULATION RE: MODIFICATION TO SUMM. JUDGT BRIEFING SCHEDULE AND ORDER
 1 The parties also stipulate to Plaintiff’s request to appear telephonically at the March 8, 2019 hearing.

 2

 3                                                         Respectfully submitted,
 4   DATED: December 11, 2018                               McGREGOR W. SCOTT
 5                                                          United States Attorney

 6                                                           /s/ Chi Soo Kim

 7                                                          CHI SOO KIM
                                                            Assistant United States Attorney
 8                                                          Attorneys for Defendant Mark T. Esper

 9

10
     DATED: December 11, 2018                                /s/ Rodney Williams       (auth’d 12/11/18)
11
                                                            RODNEY WILLIAMS
12                                                          Attorneys for Plaintiff
13

14

15                                                   ORDER
16          IT IS SO ORDERED.
17 DATED: December 18, 2018.

18
                                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
     Contreras v. Esper, No. 2:14-cv-01282 KMJ-KJN (“Contreras 3”)                                    2
     JOINT STIPULATION RE: MODIFICATION TO SUMM. JUDGT BRIEFING SCHEDULE AND ORDER
